DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 24-41 in the reply filed on March 1, 2021 is acknowledged. The traversal is on the ground(s) that independent claim 42 of group II expressly recites administering a pharmaceutical composition of claim 39. This is not found persuasive because a product and process of using the product are distinct inventions if the process of using as claimed can be practiced with another materially different product as in the present case. See MPEP §806.05 (f). The method of treating a cardiovascular disease can be treated with an ACE inhibitor such as Enalapril which is materially different from a reconstituted high density lipoprotein. The requirement is still deemed proper and is therefore made FINAL.
Claims 42 and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 1, 2021.
Status of Claims
Claims 24-43 are pending. Claims 42 and 43 are withdrawn from further consideration. Claims 24-41 are under examination.
Priority
Applicant’s claim for the benefit of a prior-filed application, US 61/831,304 filed June 5, 2013, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 18, 2019 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 24-31 and 38-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a naturally occurring product without significantly more. The claims recite a preparation of human plasma-derived apolipoprotein A-I having less than 0.3 mg of IgA per gram of Apo A-I and a pharmaceutical composition and reconstituted high density lipoprotein comprising the preparation thereof. This judicial exception is not integrated into a practical application because the claims are directed to purified apolipoprotein A-I for at least one embodiment and a HDL comprising a lipid and apolipoprotein A-I. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not add any elements for at least one embodiment encompassed by the claims other than the protein apolipoprotein A-I with or without a lipid and there is no evidence of record that the claimed Apo A-I, rHDL and pharmaceutical composition function or are structurally differently in the claimed invention than either independently or in combination, in nature. The inventors have selected and paired natural biological chemicals, but have not changed any characteristic thereof from what they would have been in nature. Thus, the inventors do not claim “significantly more” than the products of nature.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-34 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brace et al. (“A gel-based method for purification of apolipoprotein A-I from small volumes of plasma”, Journal of Lipid Research, 2010, pp. 3370-3376; listed in the IDS filed September 18, 2019).
Regarding present claims 24, Brace et al. teach a purified preparation of human plasma derived apolipoprotein A-1 (Apo A-I) (see e.g., p. 3373, §Analysis of purity and yield of gel-purified apoA-I; Fig. 2). Brace et al. teach the preparation has no other protein peptides (see e.g., p. 3373, §Analysis of purity and yield of gel-purified apoA-I, 3rd paragraph); thus, constituting a preparation having less than 0.3 mg of IgA per gram of Apo A-I.
Regarding present claim 25, Brace et al. teach the preparation has no other protein peptides (see e.g., p. 3373, §Analysis of purity and yield of gel-purified apoA-I, 3rd paragraph); constituting a preparation having (a) less than 0.7 mg of IgG per gram of Apo A-I; (b) less than 0.05 mg of IgM per gram of Apo A-I; (c) less than 4.9 mg of haptoglobin per gram of Apo A-I; (d) less than 2.7 mg of hemopexin per gram of Apo A-I; (e) less than 6.4 mg of fibrinogen per 
Regarding present claim 26, Brace et al. teach a purified preparation of human plasma derived apolipoprotein A-1 (Apo A-I) (see e.g., p. 3373, §Analysis of purity and yield of gel-purified apoA-I; Fig. 2). Brace et al. teach the preparation has no other protein peptides (see e.g., p. 3373, §Analysis of purity and yield of gel-purified apoA-I, 3rd paragraph); thus, constituting a preparation having less than 0.3 mg of IgA per gram of Apo A-I. With regard to the limitation “A pharmaceutical composition” recited in the preamble, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding present claims 27-34, Brace et al. teach recombinant high density lipoprotein comprising purified preparation of human plasma derived apolipoprotein A-1, sodium cholate (detergent) and Dimyristoylphosphatidylcholine (lipid; DMPC; phospholipid, phosphatidylcholine) (see e.g., p. 3371, §Preparation of rHDL complexes, p. 3373, §Analysis of purity and yield of gel-purified apoA-I; Fig. 2). Brace et al. teach the preparation has no other protein peptides (see e.g., p. 3373, §Analysis of purity and yield of gel-purified apoA-I, 3rd paragraph); thus, constituting a preparation having less than 0.3 mg of IgA per gram of Apo A-I.
Regarding present claim 39, Brace et al. teach recombinant high density lipoprotein comprising purified preparation of human plasma derived apolipoprotein A-1, sodium cholate (detergent) and Dimyristoylphosphatidylcholine (lipid; DMPC; phospholipid, rd paragraph); thus, constituting a preparation having less than 0.3 mg of IgA per gram of Apo A-I. With regard to the limitation “A pharmaceutical composition” recited in the preamble, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Therefore, the disclosures of Brace et al. anticipate the presently claimed invention.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-40 are rejected under 35 U.S.C. 103 as being unpatentable over Walchli et al. (WO 2012/000048 A1; published 2012) in view of Brace et al. (“A gel-based method for purification of apolipoprotein A-I from small volumes of plasma”, Journal of Lipid Research, 2010, pp. 3370-3376; listed in the IDS filed September 18, 2019).
Walchli et al. teach rhDL comprising pure ApoA1, sodium cholate, phosphatidylcholine and sucrose (stabilizer, carbohydrate) (see p.9, lines 8-13; p18, line 17 – p. 19, line 16).
Walchli et al. do not teach the explicit purity of ApoAI as claimed (i.e., the ApoAI does not comprise less than 0.3 mg of IgA per gram of ApoAI).
Brace et al. teach a purified preparation of human plasma derived apolipoprotein A-1 (ApoAI) (see e.g., p. 3373, §Analysis of purity and yield of gel-purified apoA-I; Fig. 2). Brace et al. teach the preparation has no other protein peptides (see e.g., p. 3373, §Analysis of purity and yield of gel-purified apoA-I, 3rd paragraph).

Therefore, at the time of the effective filing date of the claimed invention, the presently claimed invention was prima facie obvious to the artisan of ordinary skill.

Claims 35-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Brace et al. (“A gel-based method for purification of apolipoprotein A-I from small volumes of plasma”, Journal of Lipid Research, 2010, pp. 3370-3376; listed in the IDS filed September 18, 2019) in view of Walchli et al. (WO 2012/000048 A1; published 2012).
Brace et al. teach recombinant high density lipoprotein comprising purified preparation of human plasma derived apolipoprotein A-1, sodium cholate (detergent) and Dimyristoylphosphatidylcholine (lipid; DMPC; phospholipid, phosphatidylcholine) (see e.g., p. 3371, §Preparation of rHDL complexes, p. 3373, §Analysis of purity and yield of gel-purified apoA-I; Fig. 2). Brace et al. teach the preparation has no other protein peptides (see e.g., p. 3373, §Analysis of purity and yield of gel-purified apoA-I, 3rd paragraph); thus, constituting a preparation having less than 0.3 mg of IgA per gram of Apo A-I.
The difference between the rHDL of Brace et al. and the rHDL of the presently claimed invention is the addition of a carbohydrate stabilizer to the rHDL.
The teachings of Walchli et al. are directed to rHDL formulation comprising apolipoprotein such as ApoAI (see e.g., the abstract). Walchli et al. teach utilize stabilizers, 
At the time of the effective filing date of the presently claimed invention, the manner of enhancing rHDL formulations was part of the ordinary capabilities of one skilled in the art based upon the teaching of the known technique of utilizing a stabilizer to stabilize rHDL formulations taught by Walchli et al. Accordingly, the artisan of ordinary skill would have been capable of applying the known technique taught by Walchli et al. to the rhDL formulations of Brace et al. and the results would have been predictable to the artisan, namely, the skilled artisan would have recognized that utilizing a stabilizer would provide stability to the rHDL formulation.
Therefore, at the time of the effective filing date of the claimed invention, the presently claimed invention was prima facie obvious to the artisan of ordinary skill.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24, 26, 27, 39 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,421,799 B2. 
Regarding present claim 24, claims 1-3 and 7 of U.S. Patent No. 10,421,799 B2 disclose a preparation of purified, human plasma-derived Apo A-I having from 0.02 to less than 0.3 mg of IgA per gram of Apo A-I.

Regarding present claim 27, claim 5 of U.S. Patent No. 10,421,799 B2 discloses a reconstituted HDL comprising purified, human plasma-derived Apo A-I having from 0.02 to less than 0.3 mg of IgA per gram of Apo A-I.
Regarding present claim 39, claim 6 of U.S. Patent No. 10,421,799 B2 discloses a pharmaceutical composition comprising a purified, human plasma-derived Apo A-I having from 0.02 to less than 0.3 mg of IgA per gram of Apo A-I.
Regarding present claim 41, claim 1 of U.S. Patent No. 10,421,799 B2 discloses a process comprising: (a) suspending the Apo A-I containing protein fraction of human plasma in a buffer solution comprising 15 to 30% (w/w) of a linear or branched C1 to C4 alcohol to form a suspension comprising solubilized Apo A-I, wherein the suspension has a pH in the range from 6.4 to 10.0, (b) removing impurities from the suspension while keeping the Apo A-I solubilized, (c) precipitating Apo A-I from the suspension, and (d) collecting the Apo A-I precipitate to obtain the preparation of Apo A-I, wherein the Apo A-I preparation contains IgA in an amount from 0.02 to less than 0.3 mg per gram of Apo A-I. 
Although the claims at issue are not identical, they are not patentably distinct from each other. 

Claims 28-38 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 6 of U.S. Patent No. 10,421,799 B2 in view of Walchli et al. (WO 2012/000048 A1; published 2012).

The claims of U.S. Patent No. 10,421,799 B2 do not each the rHDL comprise a lipid, detergent and stabilizer as claimed.
The teachings of Walchli et al. are directed to rHDL formulation comprising apolipoprotein such as ApoAI (see e.g., the abstract). 
Regarding present claims 28, 35-38 and 40, Walchli et al. teach utilize stabilizers, preferably a sugar or a sugar alcohol such as sucrose, mannitol and sorbitol in the rHDL to maintain the stability of the rHDL during lyophilization and allow for a faster infusion rate of the rHDL (see p. 8, line 24 – p. 9, line 14).
At the time of the effective filing date of the presently claimed invention, the manner of enhancing rHDL formulations was part of the ordinary capabilities of one skilled in the art based upon the teaching of the known technique of utilizing a stabilizer to stabilize rHDL formulations taught by Walchli et al. Accordingly, the artisan of ordinary skill would have been capable of applying the known technique taught by Walchli et al. to the rhDL formulations of Brace et al. and the results would have been predictable to the artisan, namely, the skilled artisan would have recognized that utilizing a stabilizer would provide stability to the rHDL formulation.
Regarding present claims 28-31, Walchli et al. teach rHDL formulations typically include ApoAI and a lipid such as phosphatidylcholine (see p. 1, lines 22-24). At the time of the effective filing date of the claimed invention it would have been obvious to include a lipid in the rHDL 
Regarding present claims 28 and 32-34, Walchli et al. teach rHDL formulations typically include ApoAI and a detergent such as sodium cholate and further teach a detergent is necessary to retained to provide sufficient stability to the rHDL formulation and maintain the therapeutic activity of the rHDL (see p. 1, lines 22-24; p. 4, lines 22-26). At the time of the effective filing date of the claimed invention it would have been obvious to include a detergent in the rHDL formulation of U.S. Patent No. 10,421,799 B2 because detergent are typically included in rHDL formulations with ApoAI and are necessary to retained to provide sufficient stability to the rHDL formulation and maintain the therapeutic activity of the rHDL.
Therefore, at the time of the effective filing date of the claimed invention, the presently claimed invention was prima facie obvious to the artisan of ordinary skill.
Conclusion
No claim is allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367.  The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658